FILED
                                                    United States Court of Appeals
                                                            Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                   September 26, 2007
                             FO R TH E TENTH CIRCUIT
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court


    M ARLIANI SITO RU S,

              Petitioner,
                                                           No. 07-9500
     v.                                                 (No. A96-095-870)
                                                       (Petition for Review)
    PETER D. KEISLER, Acting
    Attorney General, *

              Respondent.



                              OR D ER AND JUDGM ENT **


Before HA RTZ, Circuit Judge, BROR BY, Senior Circuit Judge, and
T YM K O VIC H, Circuit Judge.




          M arliani Sitorus petitions for review of a decision by an immigration judge

(“IJ”), affirmed by the Board of Immigration Appeals (“BIA”), denying her


*
       On September 17, 2007, Peter D. Keisler became the Acting Attorney
General. In accordance with Rule 43(c)(2) of the Federal Rules of Appellate
Procedure, M r. Keisler is substituted for A lberto R. Gonzales as the appellee in
this action.
**
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
applications for asylum and restriction on removal under the Immigration and

Nationality Act (“INA”) and the U nited Nations Convention Against Torture

(“CAT”). An Indonesian citizen and national, M s. Sitorus claims that if she is

forced to return to her home country, she will be persecuted because of her

Christian faith. The IJ denied her application for asylum as untimely and denied

all requested relief because she failed to establish eligibility. Exercising

jurisdiction under 8 U.S.C. § 1252, we deny the petition.

I.    B ACKGR OU N D

      M s. Sitorus first came to the United States in 1993 at the age of 16, when

she and her mother traveled to Tucson, Arizona, to join her father, who was

studying at the University of Arizona. In 1995 she graduated from high school in

Tucson and returned to Indonesia briefly to obtain a student visa so that she could

continue her studies in the United States. Upon her return to Tucson, she

attended college, eventually earning a bachelor’s degree in music from the

University of Arizona. Her parents returned to Indonesia in 1996. 1

      M s. Sitorus claims that in Indonesia she faces harassment, abuse, extortion,

rape, and even death at the hands of M uslim extremists. Because all Indonesians

are required to carry identification cards bearing their religious faith, she would

not be able to conceal the fact that she is a practicing Christian. And she claims

1
       M s. Sitorus’s parents have since come back to the United States and filed
their own applications for asylum, which were apparently still pending at the time
of her hearing.

                                          -2-
that the Indonesian government, which itself is comprised overwhelmingly of

M uslims, cannot or will not protect the nation’s Christian minority. M s. Sitorus

concedes that she herself has never been a target of religious violence. But based

on the experiences of her parents and friends, she fears that she will be targeted if

she is forced to return to Indonesia. She also testified that even though she was

spared physical harm when in Indonesia, she was subjected to harassment and

discrimination because of her Christianity. Her elementary school years, most of

which were spent at public schools, were marred by discrimination and ill-

treatment on account of her faith. And throughout her schooling she and other

Christians w ere “treated like second-class citizens” by predominantly M uslim

teachers and classmates. Admin. R. at 1220. Although her teachers knew that

she was being harassed and abused, they did nothing to stop it because they too

were M uslim. She was forced to attend M uslim religion classes and repeatedly

subjected to anti-Christian sermons and attempts to convert her to Islam. This

type of abuse continued until she left Indonesia for the United States.

      In December 1997 M s. Sitorus returned to Indonesia to visit her parents.

She said that she had “never been so scared in Indonesia.” Id. at 1221. The

streets of Jakarta, where her parents lived, were full of demonstrators, making it

unsafe to travel, and the M uslims in her neighborhood prevented her church from

holding Christmas services. She claims that it was so dangerous for Christians to

be out and about that her parents kept her inside. She “felt trapped with no

                                          -3-
freedoms and no ability to practice [her] chosen faith and [she] was offended that

[she] could not do anything to protect [herself] or [her] religion.” Id. She said

that since she “returned to the United States in January of 1998, [she has] not

dared to leave.” Id. W hen her student visa expired, her employer filed an H-1B

application on her behalf seeking to change her immigration status from student

to specialty occupation w orker, but that request was denied in January 2002. O n

September 30, 2002, M s. Sitorus filed her application for asylum and restriction

on removal.

      At a hearing on July 28, 2005, the IJ denied M s. Sitorus’s application.

First, he found that she had failed to file for asylum within one year of her arrival

in the United States, as required by 8 U.S.C. § 1158(a)(2)(B), and that no

extraordinary or exceptional circumstances justified her late filing. Second, he

found that she had “failed to show past persecution or a well-founded fear of

persecution within the meaning of the Immigration and Nationality Act.” Id. at

57. W ith respect to this latter finding, the IJ explained that although he believed

M s. Sitorus’s testimony, there simply was not enough evidence to support a

finding that more likely than not she would be persecuted on account of her faith

if she returned to Indonesia. The IJ took note of the evidence that M s. Sitorus

submitted concerning the interreligious violence that has plagued Indonesia since

1998, but found it insufficient to demonstrate that she would be singled out for

persecution. He also said that she could avoid religious persecution by resettling

                                          -4-
in an area of Indonesia that is predominantly Christian and that there was no

evidence that she could not relocate to such an area. In addition, the IJ expressed

doubt because of M s. Sitorus’s return trips to Indonesia, suggesting that a person

truly in fear for her life would not have returned to the country of persecution:

       It doesn’t make any sense at all to this Court that anybody would be
       in her situation, where they could persecute her, they could kill her,
       they could rape her, or whatever they do, then she goes back on
       vacation on two occasions. That doesn’t sound logical to this court.

Id. at 59. The IJ further concluded that given M s. Sitorus’s failure to demonstrate

eligibility for asylum, she necessarily failed to satisfy the more stringent standard

applicable to a request for restriction on removal. He also denied relief under the

CAT.

       On December 14, 2006, the BIA issued a brief order affirming and adopting

the IJ’s decision and dismissing the appeal. It concurred in the IJ’s finding that

M s. Sitorus’s asylum application was untimely and also that she “failed to show

changed conditions under 8 C.F.R. § 1208.4(a)(4) or extraordinary circumstances

under 8 C.F.R. § 1208.4(a)(5).” Id. at 3. The BIA also agreed with the IJ that

M s. Sitorus’s failure to show past persecution or a clear probability of persecution

was fatal to her request for restriction on removal. And it concurred in the IJ’s

denial of relief under the CAT.




                                          -5-
II.   D ISC USSIO N

      The BIA issued its decision by a brief order signed by a single board

member. See 8 C.F.R. § 1003.1(e)(5). W e therefore review the BIA’s decision as

the final order of removal but “may consult the IJ’s opinion to the extent that the

BIA relied upon or incorporated it.” Sarr v. Gonzales, 474 F.3d 783, 790

(10th Cir. 2007). “O ur duty is to guarantee that factual determinations are

supported by reasonable, substantial and probative evidence considering the

record as a w hole. Agency findings of fact are conclusive unless the record

demonstrates that any reasonable adjudicator w ould be compelled to conclude to

the contrary.” Id. at 788–89 (brackets, citation, and internal quotation marks

omitted). W e review the agency’s legal conclusions de novo. See Tulengkey v.

Gonzales, 425 F.3d 1277, 1280 (10th Cir. 2005).

      A.     Asylum

      M s. Sitorus’s asylum application was denied because she failed to file it

within one year of her January 1998 arrival in the United States. In this court she

does not challenge that determination, so we must deny her petition insofar as she

seeks review of the denial of asylum.

      B.     Restriction on R emoval

      Restriction on removal, previously called withholding of removal, see

Wiransane v. Ashcroft, 366 F.3d 889, 892 n.1 (10th Cir. 2004), prohibits the

removal of “an alien to a country if the A ttorney General decides that the alien’s

                                         -6-
life or freedom w ould be threatened in that country because of the

alien’s . . . religion.” 8 U.S.C. § 1231(b)(3)(A ). “In order to demonstrate

eligibility for [restriction on removal], the applicant must establish a clear

probability of persecution through presentation of evidence establishing that it is

more likely than not that the applicant would be subject to persecution.”

Woldemeskel v. INS, 257 F.3d 1185, 1193 (10th Cir. 2001) (brackets and internal

quotation marks omitted). Restriction on removal is not available to an applicant

who has made no showing of past persecution if the IJ “finds that the applicant

could avoid . . . future [persecution] . . . by relocating to another part of the

proposed country of removal and, under all the circumstances, it would be

reasonable to expect the applicant to do so.” 8 C.F.R. § 1208.16(b)(2); see id.

§ 1208.16(b)(3)(i) (applicant bears burden of persuasion).

      Although M s. Sitorus w as harassed in elementary school by her M uslim

classmates and teachers, nothing that happened to her rises to the level of

persecution. See Tulengkey, 425 F.3d at 1280–81. As for her claim based on a

fear of future persecution at the hands of M uslim extremists, we need address

only one ground upon which this claim was rejected— the availability of

relocation within Indonesia.

      The IJ found that there are some areas of Indonesia that are predominantly

Christian and that M s. Sitorus therefore does not face a threat of persecution

countrywide. He further concluded, based on the record, that there was nothing to

                                           -7-
prevent M s. Sitorus from relocating to a predominantly Christian area. Our ow n

review of the record does not compel us to conclude otherwise. Indeed, State

Department reports submitted by M s. Sitorus indicate that M uslims are a distinct

minority in “Papua, Bali, East Nusa Tenggara, and parts of North Sumatra and

North Sulaw esi.” Admin. R. at 1104; see id. at 1088. If M s. Sitorus has reasons

why she cannot relocate to any of these areas, she failed to present them. Nor

does her brief on appeal raise any specific challenge to the IJ’s relocation finding.

Instead, she asserts only generally, without any reference to the relocation

finding, “that Christians are discriminated against as a class throughout the entire

country of Indonesia, where they represent a minority intermittently and

discriminately throughout its past and present history.” Pet’r Br. at 21. This is

insufficient to convince us to overturn the IJ’s relocation finding. See Tulengkey,

425 F.3d at 1282 (upholding denial of restriction on removal when “the IJ found

relocation to be possible and petitioners point[ed] to no evidence that relocation

would be unreasonable”). Under these circumstances M s. Sitorus’s “claim of a

well-founded fear of future persecution necessarily fails.” Id.

      C.     R elief under the C AT

      Although M s. Sitorus’s brief in this court mentions the CAT in a heading in

the table of contents, no heading in the brief itself mentions the CAT, and we find

no argument in the brief that she has been tortured, faces torture, or is otherwise




                                         -8-
entitled to relief under the CAT. W e therefore need not address the BIA’s ruling

on her CAT claims.

III.   C ON CLU SIO N

       W e deny the petition for review.


                                                   Entered for the Court


                                                   Harris L Hartz
                                                   Circuit Judge




                                           -9-